MODIFY and AFFIRM; and Opinion Filed June 6, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01301-CR

                        JATERRIAN DIQUAN TAYLOR, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-76025-P

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Brown
                                 Opinion by Justice Lang-Miers
       Jaterrian Diquan Taylor waived a jury and pleaded guilty to aggravated robbery of person

65 years or older. See TEX. PENAL CODE ANN. § 29.03(a)(3)(A) (West 2011). The trial court

assessed punishment at twenty years’ imprisonment. On appeal, appellant’s attorney filed a brief

in which he concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).
          We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

          Although not an arguable issue, we note the trial court’s judgment incorrectly reflects there

was a plea bargain agreement. The record reflects appellant entered an open plea of guilty to the

charges in the indictment. Accordingly, we modify the section of the judgment entitled “terms of

plea bargain” to state “open.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28

(Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet.

ref'd).

          As modified, we affirm the trial court’s judgment.




                                                        /Elizabeth Lang-Miers/
                                                        ELIZABETH LANG-MIERS
                                                        JUSTICE


Do Not Publish
TEX. R. APP. P. 47

151301F.U05




                                                  –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JATERRIAN DIQUAN TAYLOR,                             On Appeal from the 203rd Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. F14-76025-P.
No. 05-15-01301-CR         V.                        Opinion delivered by Justice Lang-Miers.
                                                     Justices Evans and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.



Judgment entered this 6th day of June, 2016.




                                               –3–